Exhibit 10.97

Amendment No. 6

to the

Amended and Restated Airbus A350 XWB Purchase Agreement

dated as of October 2, 2007

between

AIRBUS S.A.S.

and

US AIRWAYS, INC.

This Amendment No. 6 to the Amended and Restated Airbus A350 XWB Purchase
Agreement between Airbus S.A.S. and US Airways, Inc., (this “Amendment”) is
entered into as of December 15, 2015 by and between Airbus S.A.S., a société par
actions simplifiée, organized and existing under the laws of the Republic of
France, having its registered office located at 1, rond-point Maurice Bellonte,
31700 Blagnac, France (the “Seller”), and US Airways, Inc., a corporation
organized and existing under the laws of the State of Delaware, United States of
America, having its principal corporate offices located at 4333 Amon Carter
Boulevard, Fort Worth, Texas 76155, U.S.A. (the “Buyer”).

W I T N E S S E T H

WHEREAS, the Buyer and the Seller entered into an Amended and Restated Airbus
A350 XWB Purchase Agreement dated as of October 2, 2007 (as amended,
supplemented or otherwise modified the “Agreement”);

WHEREAS, the Buyer and the Seller have agreed to change the Scheduled Delivery
Month of each of the two (2) Aircraft identified in Clause 9.1.1 of the
Agreement with CAC ID Numbers [*CTR] and [*CTR] as set forth herein;

WHEREAS, the Buyer and the Seller have agreed to amend certain additional terms
of the Agreement as set forth herein; and

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.

 

1. DELIVERY

 

1.1 The Seller and the Buyer agree to defer the Scheduled Delivery Month of each
of the two (2) Aircraft identified in Clause 9.1.1 of the Agreement with CAC ID
Numbers [*CTR] and [*CTR] (each such aircraft, a “Deferred Aircraft” and,
collectively, the “Deferred Aircraft”) [*CTR].

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

1.2 Clause 9.1.1 of the Agreement is hereby deleted and restated to read in its
entirety as follows:

 

     QUOTE

 

     9.1.1 Subject to any delay contemplated by Clauses 2, 7, 8, 10, 11.2, 18 or
21.2, the Seller will have the Aircraft Ready for Delivery at the Delivery
Location within the following months (each, a “Scheduled Delivery Month”).

 

Year

  

CAC ID
Number

  

Aircraft

  

Scheduled
Delivery Month

2017

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

  

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

2018

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

  

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

2019

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

  

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

A350-900 XWB Aircraft

  

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

[*CTR]

2020

  

[*CTR]

  

A350-900 XWB Aircraft

  

[*CTR]

  

[*CTR]

  

A350-900 XWB Aircraft

  

[*CTR]

TOTAL

  

22

     

 

     UNQUOTE

 

2. PREDELIVERY PAYMENTS

 

     [*CTR]

 

3. EFFECT OF AMENDMENT

 

3.1 Upon execution, this Amendment will constitute a valid amendment to the
Agreement and the Agreement will be deemed to be amended to the extent herein
provided and, except as specifically amended hereby, will continue in full force
and effect in accordance with its original terms. This Amendment supersedes any
previous understandings, commitments or representations whatsoever, whether oral
or written, related to the subject matter of this Amendment.

 

USA – Amendment No. 6 to

   EXECUTION                        

Amended and Restated Airbus A350 XWB Purchase Agreement

  

CT0803167-AMD6-USA-A350

   CONFIDENTIAL AND PRIVILEGED                        

2/4

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

3.2 Both parties agree that this Amendment will constitute an integral,
nonseverable part of the Agreement, that the provisions of the Agreement are
hereby incorporated herein by reference, and that this Amendment will be
governed by the provisions of the Agreement, except that if the Agreement and
this Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.

 

4. CONFIDENTIALITY

 

     This Amendment is subject to the confidentiality provisions set forth in
Clause 22.7 of the Agreement.

 

5. GOVERNING LAW

 

     The governing law shall be as set forth in Clause 22.4 of the Agreement.

 

6. COUNTERPARTS

 

     This Amendment may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

USA – Amendment No. 6 to

   EXECUTION                        

Amended and Restated Airbus A350 XWB Purchase Agreement

  

CT0803167-AMD6-USA-A350

   CONFIDENTIAL AND PRIVILEGED                        

3/4

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

US AIRWAYS, INC.     AIRBUS S.A.S. By:   /s/ Peter Warlick     By:   /s/
Christophe Mourey  

Name: Peter Warlick

Title: Vice President – Fleet Planning

     

Name: Christophe Mourey

Title: Senior Vice President Contracts

 

USA – Amendment No. 6 to

   EXECUTION                        

Amended and Restated Airbus A350 XWB Purchase Agreement

  

CT0803167-AMD6-USA-A350

   CONFIDENTIAL AND PRIVILEGED                        

[*CTR] = [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]